                                                                                     USDC SDNY
                                                                                     DOCUMENT


littler
                                                                                     ELECTRONICALLY FILED
                                                                                     DOC #:
                                                                                     DATE FILED: 01/08/2020



                                        Application GRANTED. The initial pretrial conference, scheduled for
January 7, 2020                         January 16, 2020, is adjourned to January 23, 2020, at 10:40 a.m.

                                        Dated: January 8, 2020
                                               New York, New York
VIA ECF
(As a Letter Motion)

Hon. Lorna G. Schofield
United States District Judge
Southern District of New York
500 Pearl Street
New York, New Yo.rk 10007

Re:           Corradino v. Liquidnet Holdings Inc., and Seth Merrin

Dear Judge Schofield:

We represent Defendants Liquidnet Holdings Inc. ( 11 Liquidnet") and Seth Merrin ( 11 Merrin") (collectively,
the "Defendants") in the above-referenced matter. We write pursuant to Rule 1(8)(2) of Your Honor's
Individual Rules and Procedures for Civil Cases to respectfully request an adjournment of the initial
conference, currently scheduled for January 16, 2020 at 10:40 a.m.

Defendants request this adjournment because I will be out of the office traveling for work on a previously
scheduled matter on the original conference date. This is Defendants' first request for an adjournment.
Plaintiff consents to this request. This request for an adjournment affects other dates only to the extent
that the joint letter and case management plan would be due one week before the newly scheduled
conference date.

We thank the Court for its time and consideration.

Respectfully submitted,



A. Michael Weber

cc:           Counsel of Record (via ECF)




littler com
